DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-2 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 2, the limitation “the cylinder” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the cylinder” will be read as —each cylinder—.
Regarding claim 1, line 4, the limitation “the air flow” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the air flow” will be read as —the flow of air—.
Regarding claim 1, lines 6-7, the limitation “the direction of air flow” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the direction of air flow” will be read as —a direction of the flow of air—.
Regarding claims 1-2, each of the claims is lacking an article (“a,” “an,” or “the”).  The appropriate article, —A—, —An—, or —The— should be added to the start of each claim, as each claim must be the object of a sentence.  See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for
performing a specified function without the recital of structure, material, or acts in support
thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 2, the limitation “means for generating power” is being interpreted under 35 U.S.C. 112(f) to mean a “generator” such as “generator 30”—i.e., a generic electrical generator as is known in the art, since no special redefinition of the term is provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claim 1, the claim requires “a pair of cylinders, each having an axis and a pair of ends, the cylinder being disposed in use such that: one of the pair of ends is in the air flow and the other of the pair of ends is not; […] for each cylinder, a butterfly valve disposed adjacent the one of the pair of ends; as one of the pistons moves from the end in the air flow to the end not in the air flow, the other of the pistons moves from the end not in the air flow to the end in the air flow; each butterfly valve closes as the plunger reaches the end of the cylinder in the air flow and opens as the plunger reaches the end of the cylinder not in the air flow; a generator driven by the linkage to produce electricity” (emphasis added).
Regarding independent claim 2, the claim requires “a cylinder having an opening presenting perpendicular to the flow of air such that, in use, air flows through the cylinder; and means for generating power based upon the flow of air through the cylinder” (emphasis added).
However, the disclosure, as originally filed, does not contain sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  It would appear that, from the disclosures in the application coupled with information known in the art, one reasonably skilled in the art would not be enabled to make or use the invention without undue experimentation.  More specifically, it appears that the claimed invention would not operate.
In order to determine whether or not the disclosure as originally filed is enabling, the following undue experimentation factors will be considered (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
To examine the above factors, reference will be made to Applicant’s Figure 1, reproduced hereinbelow and annotated to facilitate discussion.

    PNG
    media_image1.png
    850
    826
    media_image1.png
    Greyscale

Fig. 1 of instant app. Annotated to illustrate why there appears to be no sidewalls to “cylinders 22,” which interpretation is supported by claim 2: “a cylinder having an opening presenting perpendicular to the flow of air such that, in use air flows through the cylinder”.


Regarding factors (A), (B), and (F), the claimed invention is drawn to an apparatus which can, allegedly, “produce electricity” from “a flow of air” using “a pair of cylinders,” with “each cylinder” comprising “a piston” and a respective “butterfly valve disposed adjacent” to one end of each cylinder.  According to claim 1, and to the specification (which barely provides any additional details over that which is claimed), the “pistons,” somehow, alternately move up and down, “in the air flow” and out of or “not in the air flow”.
However, and with attention to Fig. 1 above, there are several deficiencies in the disclosure, and as such, one reasonably skilled in the art would not be enabled to make or use the invention without undue experimentation.  Indeed, it would appear that the disclosed invention would not be operable.
First, it is alleged that “one of the pair of [cylinder] ends is in the air flow and the other of the pair of ends is not”.  However, no device or mechanism which would prevent a cylinder end from being “in the air flow” is disclosed.  As shown in Fig. 1, an oncoming flow of fluid hits the device (see two lines of arrows), but no obstruction is shown which would prevent airflow oncoming airflow from impinging all of “cylinders 22”.
Next, it should be noted that “cylinders 22” appear to be open-faced—i.e., they are not shown (or disclosed) to have sidewalls.  As such, it would not appear that “cylinders 22” would operate as, e.g., a piston-and-cylinder assembly, since they would not be capable of containing fluid or being pressurized, and thus would not be capable of transferring force.  This interpretation is supported by the fact that the “linkages 28” are shown as attached to the tops of “butterfly valves 26”—which appear to be inside the “cylinders 22”—and to the top of the upper cross-bar—which appears to be outside the “cylinders 22”.  Thus, even if the “cylinder 22” had a sidewall, it would appear to be transpierced by the “linkage 28,” thereby preventing pressure from being contained.
Finally, even if, somehow, “one of the pair of ends” could be “in the air flow” while “the other of the pair of ends” was “not [in the air flow],” and even if, somehow, the “cylinders 22” could contain a fluid (though this is not disclosed) and could thus relay a force (again, this is not disclosed), then the big question here is—how would a “flow of air” cause the “cylinders” with “a piston mounted in [each] cylinder” to move up and down?  
Regarding factors (C) and (D), it is respectfully noted that “butterfly valve[s]” are used, typically, to block flow of a fluid in a pipe—but, here, no pipe is disclosed.  Also, “butterfly valve[s]” are not typically responsive to “a flow of air” in the way that, for example, an airfoil would be.  Prior art wind turbines, which comprise airfoil-shaped blades, are caused to rotate in a “flow of air” because their blades, comprising airfoils, are caused to rotate.  Here, no airfoil, or component comprising an airfoil, is disclosed.  One of ordinary skill in the art would not recognize that a “butterfly valve” or a “cylinder” would operate in response to “a flow of air” which is perpendicular to the valve or cylinder, as shown in Fig. 1.
The prior art does teach devices which are “for use with a flow of air” and comprise “cylinders” and “for each cylinder, a piston mounted in [each] cylinder for axial reciprocating motion”—see, e.g., US 2,628,564 to Jacobs, US 4,498,017 to Parkins, US 8,358,024 B2 to Tsutsumi et al., and US 10,605,237 B2 to Ko et al.  However, in each of these documents, the “flow of air” is first harnessed by an airfoil and a resulting kinetic energy is transferred to a cylinder/piston assembly.  The cylinder/piston assembly does not serve to harness the “flow of air” energy itself.
Regarding factor (G), Applicant appears to allude to a working example in paragraphs [0015-0016], stating that the “Apparatus […] shown in FIG. 2 […] produced 2.64 watts of energy”.  However, the “apparatus” shown in Fig. 2 appears only to be a very crude home setup comprising a platform and a wheel, and is included hereinbelow to facilitate discussion.

    PNG
    media_image2.png
    743
    700
    media_image2.png
    Greyscale

Fig. 2 of instant app. Annotated to show elements as best as they may be understood.


As shown in annotated Fig. 2, the working example provided by Applicant does not appear to comprise any of the elements set forth in the claims.  Rather, it appears to comprise only a wheel, a stand for the wheel, and a platform.  It should be noted that absolutely no elements are identified in the drawing and no detailed discussion is provided in the specification.
Furthermore, and in reference to paragraph [0017], it is noted that Applicant appears to admit that the invention is based on theory rather than on practical experience—i.e., that no reduction to practice has occurred.  Specifically, Applicant states “Without intending to be bound by theory, inventor postulates that the pistons are urged into motion when in communication with atmosphere (via open butterfly valves) via the Bernoulli effect” (emphasis added). It appears that the “inventor postulates”—i.e. theorizes—that the invention will operate “via the Bernoulli effect” without having actually constructively reduced to practice the invention as claimed or developed any working example of that which is claimed.
To reiterate, it is respectfully noted that the photo of the “embodiment of the invention” shown in Fig. 2 does not appear to comprise the elements as claimed or as illustrated in Fig. 1 of the instant application, and thus cannot be construed as providing a “working example” of the claimed invention.
Note that, regarding the subject matter of claim 2, it would appear even less conceivable to operate such a device, as only a single “cylinder” is claimed.  The “cylinder” is claimed as “having an opening presenting perpendicular to the flow of air such that, in use, air flows through the cylinder”.  In this instance, it would appear that air would pass directly through the “cylinder” (and so, it would appear the “cylinder” has no outer wall or perhaps only a partial wall?) without moving any part/element.  Such a device would appear to suffer from all the deficiencies noted above regarding the claim 1 “invention,” with perhaps the additional deficiency that no single “cylinder” device/apparatus appears to be shown in the figures or discussed in the specification.
There is no disclosure regarding what specific structure(s) could be used to achieve the claimed functionality and to resolve the inconsistencies noted above.
Regarding factor (H), it would appear that a significant amount of undue experimentation would be needed in order to make or use the invention, if it were even possible, based on extremely scant content of the disclosure.  Notably, the functionality claimed would not appear to naturally result from the claimed structure of a “pair of cylinders” each comprising “a butterfly valve” and a linkage, in the manner claimed in claim 1, and even less so for the single “cylinder having an opening” as claimed in claim 2.  Prior art systems for “produc[ing] electricity” from “a flow of air” which include “cylinders” all appear to rely on use of one or more airfoils/blades to harness kinetic energy of the airflow, and then transfer the harnessed energy to cylinders.  Thus, here, different and/or additional structure(s) would appear to be required to make and use the claimed invention.  However, the specification fails to provide any direction or guidance regarding what structure(s) may be used and/or required.  
Thus, in considering each of the Wands factors above, it is found that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, and therefore that the claims fail to comply with the enablement requirement of 35 U.S.C. §112(a). In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “a linkage coupled to the pistons and the butterfly valves such that: as one of the pistons moves from the end in the air flow to the end not in the air flow, the other of the pistons moves from the end not in the air flow to the end in the air flow” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear, as does the specification, the manner by which—i.e., how—the “pistons” may be actuated by the “flow of air” in a manner to achieve the claimed functional language, as emphasized above.
Regarding claim 2, the limitations “a cylinder having an opening presenting perpendicular to the flow of air such that, in use, air flows through the cylinder” and “means for generating power based upon the flow of air through the cylinder” (emphasis added) are vague and indefinite.  Notably, the claim fails to make clear how, if “air flows through the cylinder,” the “apparatus” may “generat[e] power based upon the flow of air through the cylinder”.  With reference to Fig. 1, if air were to flow directly through a “cylinder 22,” it would not appear to actuate anything, and thus the system would appear to remain static and incapable of “generating power” as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Regarding claims 1 and 2, see the detailed explanation above regarding Applicant’s failure to comply with the enablement requirement.  The discussion explains why it appears that the inventions as set forth in claims 1 and 2 would be inoperative.
Regarding claim 2, it is further noted that no disclosure of a single “cylinder having an opening presenting perpendicular to the flow of air such that, in use, air flows through the cylinder” wherein “power” may be “generat[ed] … based upon the flow of air through the cylinder” has been provided in either the instant application or the provisional application 63/054,418 to which priority is claimed.  For claim 2, there would thus appear to be an additional lack of operability in the “apparatus” as claimed due to there being only a single cylinder, with no second cylinder to balance forces so as to operate in an alternating manner, as has been alleged in the disclosure.
A person skilled in the art must consider the utility of this type of structure only as “incredible in view of contemporary knowledge” since it contradicts the laws of thermodynamics.  In re Gazzve, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967).   
 	Applicant has not provided an evidence that his claimed structure will perform as he stated that his device will be able to generate a mechanical power on a sustained basis.   
When a patent applicant presents an application describing an invention that contradicts known scientific principles, or relies on previously undiscovered scientific phenomenon, the burden is on the examiner simply to point out this fact to the applicant.  The burden shifts to applicant to demonstrate that his invention, as claimed, is either operable or does not violate said basic scientific principles, or those basic scientific principles are incorrect.  As stated by the Patent Office Board of Appeals, Newman v. Quigg 681 F. Supp. 16, at 18, 5 U.S.P.Q. 2d 1880(1988).

Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application.
	
The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility and patentability.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The documents below are discussed hereinabove in the rejection under 35 U.S.C. §112(a) for failing to comply with the enablement requirement, as being exemplary of the state of the prior art.
US 2,628,564 to Jacobs, 
US 4,498,017 to Parkins, 
US 8,358,024 B2 to Tsutsumi et al., and 
US 10,605,237 B2 to Ko et al.  
Notably, in each of these documents, a “flow of air” is first harnessed by an airfoil/blade and a resulting kinetic energy of the airfoil/blade is then transferred to a cylinder/piston assembly.  The cylinder/piston assembly does not serve to harness the “flow of air” energy itself.
	
Conclusion
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 06, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832